FINAL REJECTION

Examiner’s Remarks
Regarding the amendment filed 3/1/2022:
The amendments to claim 1 is acknowledged and accepted.

The indicated allowability of claim 1 is withdrawn in view of the newly discovered reference(s) (see below).  Rejections based on the newly cited reference(s) follow.  Additionally, in view of the amendment to claim 1, the scope of the claim has changed and a rejection is set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tkachenko et al. (US 2014/0316875) (hereinafter referred to as Tkachenko et al. ‘875) in view of Wu et al. (US 2018/0262891), Staar (US 6,152,321) and Adelberg et al. (US 2010/0138037).
With respect to claim 1, Tkachenko et al. ‘875 discloses system for providing access to stored objects, the system comprising: 
a housing configured to store objects (inherent to a vending machine);
one or more sensors configured to monitor the objects ([0020]);
an electronic locking system configured to secure the housing ([0014]);
a controller configured to ([0015], [0079]): 
determine whether each of the objects is located within the housing ([0018], [0070]-[0072]).
Tkachenko et al. ‘875 additionally teaches using an intermediary wireless device to reserve one or more objects ([0067], claim 17, Figs. 1 and 2).
Tkachenko et al. ‘875 fails to expressly disclose the housing includes a first object type and a second object type having a shape different from a shape of the first object type, wherein the housing is tamper-proof and weather-proof, inserts located within the housing and configured to support the objects within the housing, wherein the inserts comprise a first insert having a shape specific to the shape of the first object type and a second insert having a shape specific to the shape of the second object type.  
Tkachenko et al. ‘875 fails to expressly disclose a radio frequency communication device configured to receive access commands from a remote system, the access commands corresponding to keys generated in response to reservations for using one or more of the objects, channeled through an intermediary wireless device within a given proximity to the housing.  Tkachenko et al. ‘875 fails to expressly disclose the controller is configured to receive an access command corresponding to a key generated in response to a reservation; and activate or deactivate the electronic locking system upon receipt of an based on the received access command.
Wu et al. teaches it well known in the art for a system for providing access to stored objects (e.g. vending machine) to include a radio frequency communication device (inherent to NFC connection, e.g. NFC tag) configured to receive access commands from a remote system (server), the access commands corresponding to keys (e.g. unlock code) generated in response to reservations for using one or more of the objects, channeled through an intermediary wireless device (mobile device) within a given proximity to the housing (given proximity is inherent to using NFC connection) ([0054], [0046]-[0048],  Figs. 1A, 1B and 4), and a controller (406) configured to receive an access command corresponding to a key (unlock code) generated in response to a reservation; and activate or deactivate the electronic locking system upon receipt of an based on the received access command ([0054], [0056], [0029], [0046]-[0048], Fig. 4).  By utilizing the access commands that correspond to keys to activate or deactivate the electronic locking system, the vending machine is considered to be tamper-proof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a radio frequency communication device configured to receive access commands from a remote system, the access commands corresponding to keys generated in response to reservations for using one or more of the objects, channeled through an intermediary wireless device within a given proximity to the housing, and to modify the controller is configured to receive an access command corresponding to a key generated in response to a reservation; and activate or deactivate the electronic locking system upon receipt of an based on the received access command, and thus modifying the housing to be tamper-proof, in order to predictably control access to the vending machine for security purposes and theft prevention.  
The combined teachings of Tkachenko et al. ‘875 and Wu et al. disclose the invention set for the above, however they fail to expressly disclose the housing includes a first object type and a second object type having a shape different from a shape of the first object type, wherein the housing is weather-proof, and inserts located within the housing and configured to support the objects within the housing, wherein the inserts comprise a first insert having a shape specific to the shape of the first object type and a second insert having a shape specific to the shape of the second object type.  
It is well known in the art for a vending machine to include a first object type and a second object type having a shape different from a shape of the first object type, and inserts located within the housing and configured to support the objects within the housing, wherein the inserts comprise a first insert having a shape specific to the shape of the first object type and a second insert having a shape specific to the shape of the second object type, as taught by Staar (tray 2 has locations 3 that illustrates they are shaped for bottles or cans 4 and 5, and tray 6 have locations 7, 8 shaped for water bottle and champagne bottle, respectively) (col. 2, lines 45-53, Fig. 1)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing to include a first object type and a second object type having a shape different from a shape of the first object type,  and inserts located within the housing and configured to support the objects within the housing, wherein the inserts comprise a first insert having a shape specific to the shape of the first object type and a second insert having a shape specific to the shape of the second object type, in order to provide locations specific for specific types of objects in the vending machine depending on the type of object, e.g. to support drinks in bottles or cans and to support bottles of champagne.
The combined teachings of Tkachenko et al., Wu et al. and Staar disclose the invention set forth above, however they fail to expressly disclose the housing being weatherproof.  
Nevertheless, it is well known in the art for a housing of a vending machine to be weatherproof so that the vending machine is suitable for use in outside environments, as taught by Adelberg et al. ([0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing to be weatherproof in order to allow the vending machine to be suitable for use in outside environments.
With respect to claims 3 and 4, the modified Tkachenko et al. ‘875 discloses radio frequency tags attached to the objects, and at least one of the one or more sensors comprises a radio frequency identifying device configured to communicate with the radio frequency tags; and the determining whether each of the objects is located within the housing is based on radio frequency communications between the radio frequency identifying device and the radio frequency tags (Tkachenko ‘875: [0018]).
With respect to claim 21, the modified Tkachenko et al. ‘875 discloses in Wu et al.  the remote system configured to authenticate the reservation for generating the access commands (reservation is considered to authenticated if the received and stored unlock codes match) (Wu: [0054], [0056]).

Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tkachenko et al. ‘875 modified by Wu et al., Staar and Adelberg et al. as applied to claims 1 and 4 above, and further in view of  Tkachenko et al. (US 2014/0316561) (hereinafter referred to as Tkachenko et al.’561).
With respect to claim 2, the modified Tkachenko et al. ‘875 addresses all the limitations of claim 1.
However, the modified Tkachenko et al. ‘875 fails to expressly disclose at least one of the one or more sensors comprises a weight sensor configured to determine the weight of the objects; and the determining whether each of the objects is located within the housing is based on the determined weight.
Tkachenko et al. ‘875 teaches the at least one sensor can by any sensor that collects identifying information for units of one or more products stored within the vending machine ([020]). Tkachenko et al. ‘561 teaches it is well known in the art for a vending machine to include a weight sensor configured to determine the weight of the objects; and the determining whether each of the objects is located within the housing is based on the determined weight ([0065], [0080])
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one of the one or more sensors to comprise a weight sensor configured to determine the weight of the objects; and the determining whether each of the objects is located within the housing is based on the determined weight, in order to determine an amount of product removed from the vending machine, as taught by Tkachenko et al. ‘561 ([0065]).
With respect to claim 5, the modified Tkachenko et al. ‘875 addresses all the limitations of claim 4.
However, the modified Tkachenko et al. ‘875 fails to expressly disclose determining whether each of the objects is located within the housing based on the radio frequency communications comprises using a range estimation based on sensed signal strength at the radio frequency identifying device and a transmit power of at least one of the radio frequency tags.
Tkachenko et al. ‘561 teaches it is well known in the art to determine whether each of the objects is located within a housing based on radio frequency communications using a range estimation based on sensed signal strength at the radio frequency identifying device and a transmit power of at least one of the radio frequency tags ([0044], [0055]-[0058], claim 10).
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to determine whether each of the objects is located within the housing based on the radio frequency communications to comprise using a range estimation based on sensed signal strength at the radio frequency identifying device and a transmit power of at least one of the radio frequency tags, in order to estimate positions of various items within the vending machine ([0058]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tkachenko et al. ‘875 modified by Wu et al., Staar and Adelberg et al. as applied to claim 4 above, and further in view of Kunimasa (JP 2007310492).
With respect to claim 6, the modified Tkachenko et al. ‘875 addresses all the limitations of claim 4, and further discloses the radio frequency identifying device comprises an antenna within the housing; and the determining whether each of the objects is located within the housing based on radio frequency communications comprises using the antenna to receive a radio frequency communication from at least one of the radio frequency tags that are disposed within the housing ([0014], [0018]).
However, the modified Tkachenko et al. ‘875 fails to expressly disclose the housing comprises a material that blocks radio frequency communications from outside of the housing.
	Kunimasa teaches it is well known in the art for a vending machine to comprise a material that blocks radio frequency communications from outside of the housing ([0019]).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the housing to comprise a material that blocks radio frequency communications from outside of the housing so that a person other than the purchaser of the product cannot illegally acquire the data of the RFID tag of the product and prevent radio waves from leaking to the outside.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tkachenko et al. ‘875 modified by Wu et al., Staar and Adelberg et al. as applied to claim 3 above, and further in view of Pope et al. (US 2005/0248455). 
With respect to claim 7, the modified Tkachenko et al. ‘875 addresses all the limitations of claim 3.
However, the modified Tkachenko et al. ‘875 fails to expressly disclose status sensors attached to the objects, wherein the status sensors are configured to generate data indicative of a characteristic of the objects and the radio frequency tags are configured to transmit the generated data.
The modified Tkachenko et al. ‘875 discloses the objects being food products ([0013], [0019]).  It is well known in the art that RFID tags for food products to include one or more sensors (10) that generate data indicative of a characteristic (e.g. temperature) of the one or more objects, and radio frequency tags are configured to transmit the generated data, as taught by Pope et al. ([0010], [0037]-[0041], [0050)).
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more objects to include one or more status sensors that generate data indicative of a characteristic of the objects and the radio frequency tags are configured to transmit the generated data, in order to indicate freshness of the object.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tkachenko et al. ‘875 modified by Wu et al., Staar and Adelberg et al. as applied to claim 1 above, and further in view of Vicentin (US 2008/0073373) and Lavu et al. (WO 2013/043757).
With respect to claim 22, the modified Tkachenko et al. ‘875 addresses all the limitations of claim 1.
However, the modified Tkachenko et al. ‘875 fails to expressly disclose the reservation comprises a rental reservation of the one or more of the objects.
It is well known in the art for a vending machine to be used for renting and sale of goods and food products, as taught by Vicentin (abstract, [0010]).  It is well known in the art to make a rental reservation of an object, e.g. DVD, for pick up at a dispensing machine, as taught by Lavu ([0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reservation to comprise a rental reservation of the one or more of the objects, in order to increase the functionality of the vending machine by allowing a user to rent entertainment content e.g, DVDs, at the vending machine.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tkachenko et al. ‘875 modified by Wu et al., Staar and Adelberg et al. as applied to claim 1 above, and further in view of Vicentin and Gacs (WO 2013/110020).
With respect to claim 23, the modified Tkachenko et al. ‘875 addresses all the limitations of claim 1.
However, the modified Tkachenko et al. ‘875 fails to expressly disclose the system is configured to allow one or more of the objects to be removed and returned to the system, and release a held deposit upon return of the one or more of the objects to the system.
	It is well known in the art for a vending machine to be used for renting and sale of goods and food products, as taught by Vicentin (abstract, [0010]).  It is well known in the art in renting object to allow one or more of objects to be removed and returned to a system, and release a held deposit upon return of the one or more of the objects to the system, as taught by Gacs ([0033], [0034], [0041], [0044], claims 14 and 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system to allow one or more of the objects to be removed and returned to the system, and release a held deposit upon return of the one or more of the objects to the system, in order to deter theft of the object by the renter.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 21-23 have been considered but are moot because the new ground of rejection in view of the amendment to claim 1 (e.g. the access commands corresponding to keys generated in response to reservations for using one or more of the objects, channeled through an intermediary wireless device within a given proximity to the housing; and a controller configured to: receive an access command corresponding to a key generated in response to a reservation; activate or deactivate the electronic locking system based on the received access command; and

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUEZU ELLIS/Primary Examiner, Art Unit 2876